Citation Nr: 1121921	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for cervical spine disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 2000 to 
May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in September 2006 in Portland, Oregon, that granted service connection and assigned an initial noncompensable (0 percent) rating for service connection for cervical spine disability, effective from May 2, 2006 (the first day after service separation).

In September 2006, the Veteran entered a notice of disagreement (NOD) with the initial rating assigned in the September 2006 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for cervical spine disability, the Board has characterized the issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  


FINDING OF FACT

For the entire initial rating period, the Veteran's service-connected cervical spine disability manifested combined range of motion of the cervical spine 334 degrees, with pain, weakness, and localized tenderness of the cervical spine.


CONCLUSION OF LAW

For the entire initial rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent, but no higher, for cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5237, 5242 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for cervical spine disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A.  VA has obtained service records, private treatment records, VA treatment records, and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of cervical spine disability.  VA provided the Veteran with examinations in June 2006 and 
April 2009.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining x-rays.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Cervical Spine Initial Disability Rating

The Veteran is in receipt of a noncompensable (0 percent) initial rating for service-connected cervical spine disability for the entire initial rating period from May 2, 2006, under the provisions of 38 C.F.R. § 4.71a, DC 5242.  The Veteran disagrees with the initial rating assigned, contending that a higher (compensable) initial rating is warranted because he is unable to sit for a length of time, is unable to sit up straight.

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include cervical strain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 
12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from May 2, 2006, the Veteran's service-connected cervical spine disability manifested combined range of motion of the cervical spine 334 degrees, with pain, weakness, and localized tenderness of the cervical spine.

In January 2006, the Veteran was afforded a physical examination as part of a Medical Evaluation Board (MEB) proceeding.  The Veteran reported that he experienced pain, weakness, and stiffness in the neck and upper back.  A magnetic resonance imaging (MRI) examination showed C5/6 disc degeneration.  The MEB examiner reported tenderness of the cervical spine.  The MEB examiner diagnosed chronic neck pain with C5-C6 degenerative disc disease (DJD).  

A range of motion summary in January 2006 indicated that the Veteran's forward flexion was 0 to 55 degrees.  Extension was 0 to 50 degrees.  Right lateral flexion was 0 to 35 degrees.  Left lateral flexion was 0 to 35 degrees.  Right rotation was 
0 to 65 degrees.  Left rotation was 0 to 65 degrees.  The range of motion summary indicated that the Veteran had complaints of painful motion.  

The June 2006 VA examination of the spine report reflects that the Veteran suffered functional limitations of limited prolonged sitting and standing.  The Veteran reported that he experienced pain, weakness, and stiffness in the neck and upper back.  The Veteran reported pain of 8 out of 10 (with 10 being the greatest pain) during flare-ups.  The diagnosis was chronic neck pain with no definitive evidence of DJD.  

A range of motion summary in June 2006 indicated that the Veteran's forward flexion was 0 to 45 degrees.  Extension was 0 to 45 degrees.  Right lateral flexion was 0 to 45 degrees.  Left lateral flexion was 0 to 45 degrees.  Right rotation was 
0 to 80 degrees.  Left rotation was 0 to 80 degrees.  The range of motion summary indicated that the Veteran had no complaints of painful motion.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  An August 2007 VA Primary Care Note reported chronic neck pain and cervical spine tenderness.

The April 2009 VA examination of the spine report reflects that the Veteran suffered functional limitations of limited prolonged sitting and standing.  The Veteran reported that he experienced pain, weakness, and stiffness in the neck and upper back.  The Veteran reported experiencing 4 to 5 flare-ups a week, lasting upwards of one day.  The VA examiner reported mild loss of lordic curvature and tenderness along the occipital protuberance.  The VA examiner also reported intraspinous pain with flexion about C-5 mild.  The diagnosis was normal cervical spine. 

A range of motion summary in April 2009 indicated that the forward flexion of the cervical spine was 0 to 45 degrees.  Extension was 0 to 45 degrees.  Right lateral flexion was 0 to 45 degrees.  Left lateral flexion was 0 to 45 degrees.  Right rotation was 0 to 80 degrees.  Left rotation was 0 to 80 degrees.  The range of motion summary indicated that the Veteran had no complaints of painful motion.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

A September 2009 VA examination report reflects that the Veteran suffered from chronic neck pain.  The VA examiner reported joints were symmetrical without swelling, with equal range of motion noted bilaterally.  

The Board finds that, based on measures of range of motion of the cervical spine and multiple findings of localized tenderness of the cervical spine, the Veteran's cervical spine disability more nearly approximates the criteria for a higher (compensable) initial rating of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  For a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show forward flexion of 40 degrees or less, or combined ranges of motion greater than 170 degrees but not greater than 335 degrees, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  

The evidence that shows the criteria for a 10 percent initial disability rating have been more nearly approximated includes a January 2006 MEB examination report reflects that the Veteran had combined range of motion of 334 degrees, with pain.  The January 2006 MEB examiner also reported tenderness of the cervical spine.  The April 2009 VA examiner reported tenderness along the occipital protuberance and intraspinous pain with flexion about C-5 mild.  In reaching this conclusion, the Board has relied upon the evidence of additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.

Based upon these findings, and resolving reasonable doubt in the Veteran's favor, the Board finds the assignment of a 10 percent rating for cervical spine disability, but no higher, is warranted for the entire initial rating period.  38 C.F.R. § 4.71a, DC 5003.  A 20 percent 20 percent disability rating is not warranted for any period because, even with considerations of additional limitation of motion due to pain and other orthopedic factors, the evidence in this Veteran's case does not show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or a combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for cervical spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with 

employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected cervical spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The service-connected cervical spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of 

exceptional factors associated with the Veteran's service-connected cervical spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating for cervical spine disability of 10 percent for the entire initial rating period is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


